Case 1:20-cv-06105-CBA-VMS Document8 Filed 02/26/21 Page 1 of 1 PagelD #: 32

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Weeteenntentanreteatentasccorertrectererererss...., x
JUS BROADCASTING CORPORATION,

Plaintiff, Case No. 20-cv-06105 (CBA)(VMS)

-against- STIPULATION TO EXT END TIME
TO ANSWER COMPLAINT

HARVINDER RIAR,

Defendant.
Wetetetetattenanrnecntencnacrenuesicstineraeres one... xX

IT IS HEREBY STIPULATED AND AGREED by and between the attorneys of
record for the above-captioned parties that the Defendant’s time to answer, move or
otherwise respond to the Plaintiff's Complaint is hereby extended to March 17, 2021,
Defendant waives jurisdictional defenses,

A facsimile signature on this stipulation shall be considered an original for purposes
of filing with the Court.

Dated: Jackson Heights, New York
February C4, 2021

 

 

 

 

 

 

Law Office of Hector M. Roman, P.C. Paul Batista, P.C. . A

TORN prey YD i

: \ AN-EL.
NL. o i Vi’

Hector M. Roman, Esq. Paul Batista, Esq.
Attorneys for Defendant Attomeys for Plaintiff
37-18 73" Street, Suite 40] 26 Broadway, Suite 1900
Jackson Heights, New York 1 1372 New York, New York 10004

(718) 533-8444 (631) 377-0111
